I am unable to concur in all that is said in the majority opinion, or all that is said in the separate opinions of the dissenting members of the court. I think the information sufficient to charge each and all of the defendants with murder in the first degree, and had it been shown that each and all of them actually participated in the acts which resulted in the death of Lester M. Wood, no *Page 107 
fault could be found either with the trial proceedings or with the verdict of the jury. But the trouble is that the evidence failed to show an active participation by all of the defendants in the acts resulting in the death. In fact, the evidence conclusively showed that only one of the defendants actively participated in the immediate act, and conclusively showed that the others, if they were connected with the act at all, were connected with it as accessories before the fact. The question before the court is therefore, as I view it, Can a defendant who is charged with actively participating in an offense be convicted by showing that his act in connection therewith is that of a counsellor, an aider or an abetter?
The question is not a new one in this court. In the early case of State v. Duncan, 7 Wn. 336, 35 P. 117, 38 Am. St. 888, it was held that a person charged as a principal in the commission of a crime could be convicted by showing that he counseled, aided and abetted its commission. But the case was expressly overruled in State v. Gifford, 19 Wn. 464, 53 P. 709. In the course of the opinion in that case, the court called attention to art. 1, § 22, of the state constitution, which provides that a defendant in a criminal prosecution has the right to demand the nature and cause of action against him, and said, in substance, that any law or rule of procedure which did not grant to the defendant this right would be in violation of the constitution, and that to charge a defendant as a principal and prove that he was an aider or abetter was a denial of the right. In so far as I am aware, this court has not departed from this doctrine, and I think further it has been the uniform practice of the prosecutors of the state since the case of State v. Gifford,supra, to charge an accessory before the fact with *Page 108 
having aided and abetted in the commission of an offense, where it was known in advance that the proofs would show that such was his connection with the offense. At least, I cannot now recall a case where it was not done.
If I am correct in my views, it follows that all of the evidence tending to show that Ellis Baker and Lewis Baker counseled, aided and abetted in the commission of the offense of which they were convicted was inadmissible, and that there was a mistrial because of its admission.
I think too that the instruction quoted in the majority opinion, and requoted by Judge French, is also erroneous. The information no more charges that the defendants agreed and conspired to kill Wood, the sheriff, than it charges that they counseled, aided or abetted in his killing. I am aware that the majority say that the court's words meant no more than "the alleged common purpose of the defendants." But aside from the fact that this is to me a strained construction of the court's language, I can find no allegation in the information that the defendants had a common purpose to commit a murder. It is conceivable that the language of the information charges that each of the defendants had at the same time a premeditated design to effect the death of any person who should interfere with them while they were engaged in illicit liquor operations, but it falls far short of charging that they had a common purpose so to do. In short, the information in my opinion does not charge either an agreement or conspiracy to commit an offense, or charge that the offense was committed by one of them and that the others counseled, aided and abetted therein. Without one or the other of these charges, proof of agreement and conspiracy, or of counselling, aiding or abetting was inadmissible. *Page 109 
Nor can I agree that the evidence did not justify the conviction of Lewis "Ted" Baker. He was not only one of the owners of the illicit still, but he had a voice in the selection of the place of its location, carried to it the raw material out of which the whiskey was manufactured, and he disposed of the whiskey after it was so manufactured. I think too that the evidence justifies the inference that he carried to the vicinity of the still the gun with which the sheriff was killed, and justifies the inference that the gun was taken to the still as an instrument to be used in its protection. When it is remembered that Luther Baker, who did the actual killing, had no connection with the still other than that of an assistant operator and a possible sharer in its gains, it is going too far, in my opinion, to say that there is no competent evidence to show Lewis "Ted" Baker was connected with the means adopted for the protection of the still.
In my opinion there should be an affirmance as to Luther Baker and a reversal as to Ellis Baker and Lewis "Ted" Baker. *Page 110